            Case 1:20-cv-01539 Document 1 Filed 06/11/20 Page 1 of 14



                             UNITED STATES DISTRICT COURT
                                 DISTRICT OF COLUMBIA


 DARIA CRAWFORD, on behalf of herself and other
 individuals similarly situated,
                                 Plaintiffs,                        Case No.

                against                                             CLASS ACTION COMPLAINT

 BOARD OF REGENTS OF GEORGETOWN
 UNIVERSITY; and other affiliated entities and                      JURY TRIAL DEMANDED
 individuals,

                                        Defendants.




       Named Plaintiff Daria Crawford (hereinafter “Plaintiff”), individually and on behalf of all

others similarly situated, by her attorneys, alleges the following upon information and belief,

except for those allegations pertaining to Plaintiff, which are based on personal knowledge.

                                  NATURE OF THE ACTION

       1.      This class action is brought on behalf of Named Plaintiff Daria Crawford and those

similarly situated who paid tuition and fees for the Spring 2020 semester at Georgetown

University. As a result of Defendants’ response to the Novel Coronavirus Disease 2019 (“COVID-

19”), Plaintiffs did not receive the benefit and services that they bargained for when they provided

payment for tuition and fees.

       2.      Plaintiffs and Defendants entered into a contract where Plaintiffs would provide

payment in the form of tuition and fees and Defendants would provide in-person educational

services, experiences, opportunities, and other related services.

       3.       On or around March 11, 2020, Georgetown University canceled all in-person

education and in-person educational services, then transitioned to complete online education.

                                                 1
             Case 1:20-cv-01539 Document 1 Filed 06/11/20 Page 2 of 14



       4.      Based on these closures, Defendants have failed to uphold their end of the contract

to provide in-person educational services, experiences, and opportunities.

       5.      Despite Defendants’ failure to provide the services and experiences as bargained

for, Defendants have not offered any refund of the tuition and fees that Plaintiff and the Class paid.

                                              FACTS

       6.       Plaintiff and Class Members are individuals that paid tuition and fees for the Spring

Semester 2020 at Georgetown University.

       7.       Defendants accepted Plaintiff’s and Class Members’ payments in exchange for

educational services, experiences, and opportunities as detailed in Defendants’ marketing,

advertisements, and other public representations.

       8.       Based on the academic schedule, the Spring 2020 semester at Georgetown

University commenced on or around Jan. 8, 2020, and it was scheduled to conclude on or around

May 9, 2020.

       9.       Named Plaintiff Daria Crawford was a full-time undergraduate student during

Spring 2020 semester. Georgetown University charged plaintiff more than $28,000 in tuition and

fees during the Spring 2020 semester.

       10.      Plaintiffs paid tuition and fees for in-person educational services, experiences,

opportunities, and other related collegiate services for the entire period beginning in or around

January 2020 through May 2020.

       11.      According to Georgetown’s website, the average tuition and fees cost per semester

at Georgetown University is approximately $28,692.00 before certain fees.

       12.      On or around March 11, 2020, Georgetown University announced that because of

COVID-19 they would suspend and cancel all in-person classes and college experiences for the



                                                  2
              Case 1:20-cv-01539 Document 1 Filed 06/11/20 Page 3 of 14



remainder of the Spring Semester 2020 beginning on or around March 22, 2020 (following Spring

Break recess) and that all learning would transition to online.

       13.      Defendants were unable to provide in-person educational experiences, services,

and opportunities for a significant portion of the Spring 2020 semester.

       14.      Prior to the suspension of in-person classes for the Spring 2020 semester, Plaintiff

Crawford attended campus events and was involved in student activities and/or clubs.

       15.      As a result of Defendants’ closure, Defendants have not complied with their

obligation to provide in-person educational services along with other experiences, opportunities,

and services Plaintiff and the Class paid for.

       16.      Plaintiff and the Class did not enter into an agreement with Defendants for online

education, but rather sought to receive in-person education from Defendants’ institution.

       17.      Therefore, Plaintiff and Class Members are entitled to a pro-rata refund of the

tuition and fees they paid to Defendants for in-person educational services as well as other

marketed collegiate experiences and services that were not provided.



                                  JURISDICTION AND VENUE

        33.     This Court has jurisdiction over the action pursuant to 28 U.S.C. §

 1332(d)(2)(A), as modified by the Class Action Fairness Act of 2005, because at least one

 member of the Class, as defined below, is a citizen of a different state than Defendants, there

 are more than 100 members of the Class, and the aggregate amount in controversy exceeds

 $5,000,000 exclusive of interest and costs.

        34.     This court has personal jurisdiction over Defendants because Defendants

 maintains its principal place of business in this District.



                                                   3
              Case 1:20-cv-01539 Document 1 Filed 06/11/20 Page 4 of 14



        35.     Venue is proper in this Court pursuant to 28 U.S.C. § 1391 because Defendants’

 operate their primary campus within this district.



                                      PARTIES

       36.     Named Plaintiff Daria Crawford is a student and a resident of Newton,

Massachusetts. Plaintiff was enrolled as a full-time undergraduate student at Georgetown

University during the Spring 2020 semester. Plaintiff graduated at the conclusion of the semester.

Plaintiff has not received any refund for tuition and fees paid to Defendants, despite the fact that

the University has been shut down since on or about March 11, 2020.

       37.     Defendant Board of Regents of Georgetown University (“Georgetown University”)

is a constitutional entity that coordinates the board of control for the entire District of Columbia

whose principal place of business is located in Washington, D.C.



                                    CLASS ALLEGATIONS

        38.     Plaintiff brings this matter on behalf of herself and those similarly situated. As

 detailed in this Complaint, Defendants failed to provide the in-person education services the

 Plaintiffs paid tuition and fees to receive during the Spring Semester 2020.

        39.     Plaintiffs were impacted by and damaged by this misconduct.

        40.     Accordingly, this action is ideally situated for class-wide resolution.

        41.     The Class is defined as all individuals who paid tuition and fees to

 Georgetown University to receive in-person educational services, experiences, and

 opportunities during the Spring Semester 2020. (“Class”).

        42.     The Class is properly brought and should be maintained as a class action under



                                                 4
              Case 1:20-cv-01539 Document 1 Filed 06/11/20 Page 5 of 14



 FRCP 23 satisfying the class action prerequisites of numerosity, commonality, typicality, and

 adequacy because:

        43.     Numerosity: Class Members are so numerous that joinder of all members is

 impracticable. Plaintiff believes that there are thousands of individuals who are Class

 Members described above who have been damaged by Defendants breach of contract.

        44.     Commonality: The questions of law and fact common to the Class Members

 which predominate over any questions which may affect individual Class Members include,

 but are not limited to:

                a. Whether Defendants accepted money from Plaintiff and Class Members
                   in exchange for a promise to provide services;
                b. Whether Defendants provided those services as bargained for;
                c. Whether Plaintiff and the Class Members are entitled to a pro-rata portion
                   of the tuition and fees paid for services that were not provided.;
                d. Whether Defendants were unjustly enriched;
                e. Whether Defendants converted money from the Plaintiff and Class
                   Members.

       45.     Typicality: Plaintiff is a member of the Class. Plaintiff’s claims are typical of the

claims of each Class Member in that every member of the Class was subject to Defendants breach

of contract, unjust enrichment and conversion. Plaintiff is entitled to relief under the same causes

of action as the other Class Members.

       46.     Adequacy: Plaintiff is an adequate Class representative because her interests do not

conflict with the interests of the Class Members she seeks to represent; her claims are common to

all members of the Class, and she has a strong interest in vindicating her rights; she has retained

counsel competent and experienced in complex class action litigation and they intend to vigorously

prosecute this action. Plaintiff has no interests which conflict with those of the Class. The Class

Members’ interests will be fairly and adequately protected by Plaintiff and her counsel. Defendants

have acted in a manner generally applicable to the Class, making relief appropriate with respect to


                                                 5
              Case 1:20-cv-01539 Document 1 Filed 06/11/20 Page 6 of 14



Plaintiff and the Class Members. The prosecution of separate actions by individual Class Members

would create a risk of inconsistent and varying adjudications.

       47.      The Class is properly brought and should be maintained as a class action under

FRCP 23 because a class action is superior to traditional litigation of this controversy. Common

issues of law and fact predominate over any other questions affecting only individual members of

the Class. The Class issues fully predominate over any individual issue because no inquiry into

individual conduct is necessary; all that is required is a narrow focus on Defendants’ deceptive and

misleading practices.

        48.       In addition, this Class is superior to other methods for fair and efficient

 adjudication of this controversy because, inter alia:

        49.      Superiority: A class action is superior to the other available methods for the

 fair and efficient adjudication of this controversy because:

              a. The joinder of thousands of individual Class Members is impracticable,
                 cumbersome, unduly burdensome, and a waste of judicial and/or
                 litigation resources;
              b. The individual claims of the Class Members may be relatively modest
                 compared with the expense of litigating the claim, thereby making it
                 impracticable, unduly burdensome, and expensive-if not totally impossible-to
                 justify individual actions;
              c. When Defendants’ liability has been adjudicated, all Class Members' claims can
                 be determined by the Class and administered efficiently in a manner far less
                 burdensome and expensive than if it were attempted through filing, discovery,
                 and trial of all individual cases;
              d. This class action will promote orderly, efficient, expeditious, and
                 appropriate adjudication and administration of Class claims;
              e. Plaintiff knows of no difficulty to be encountered in the management of
                 this action that would preclude its maintenance as a class action;
              f. This class action will assure uniformity of decisions among Class Members;
              g. The Class is readily definable and prosecution of this action as a class action
                 will eliminate the possibility of repetitious litigation;
              h. Class Members’ interests in individually controlling the prosecution of
                 separate actions are outweighed by their interest in efficient resolution by
                 single class action; and
              i. It would be desirable to concentrate in this single venue the litigation of all


                                                 6
              Case 1:20-cv-01539 Document 1 Filed 06/11/20 Page 7 of 14



                 plaintiffs who were induced by Defendants’ deceptive and discriminatory
                 consumer practices.

        50.     Accordingly, this Class is properly brought and should be maintained as a class

 action under FRCP 23 because questions of law or fact common to Class Members predominate

 over any questions affecting only individual members, and because a class action is superior to

 other available methods for fairly and efficiently adjudicating this controversy.

        51.     Plaintiff and the Class can maintain this action as a class action under FRCP

 23(b)(1), (2), and (3).



                                  FIRST CAUSE OF ACTION
                                   BREACH OF CONTRACT
                           (On Behalf of Plaintiff and All Class Members)

       52.     Plaintiff, on behalf of herself and other members of the class, brings a common law

claim for Breach of Contract.

       53.     By accepting payment, Defendants entered into contractual arrangements with

Plaintiff and Class Members to provide educational services, experiences, opportunities, and

related services for the Spring Semester 2020.

       54.     Plaintiff and Class Members’ payment of tuition and fees were intended to cover

in-person education, experiences, and services from January through May 2020.

       55.     Defendants received and retained the benefits without providing those benefits to

Plaintiff and Class Members.

       56.     As a direct and proximate result of Defendants’ breach of contract, Plaintiff and

Class Members have been harmed by not receiving the educational experiences, opportunities, and

services they paid for during the Spring Semester 2020.

       57.     Defendants are required to perform under the contract and COVID-19 does not


                                                 7
             Case 1:20-cv-01539 Document 1 Filed 06/11/20 Page 8 of 14



excuse such performance. Therefore, Defendants should be required to return pro-rata shares of

the tuition and fees paid by Plaintiff and Class Members that related to services that were not

provided for after the Georgetown University shut down on or around March 11, 2020.



                             SECOND CAUSE OF ACTION
                                      CONVERSION
                       (On Behalf of Plaintiff and All Class Members)

       58.     Plaintiff, on behalf of herself and other members of the Class, brings a common

law claim for Conversion.

       59.     Plaintiff and Class Members have an ownership right to the in-person educational

services based on their payment of tuition and fees for the Spring Semester 2020.

       60.     Defendants intentionally interfered with Plaintiff and the Class Members

ownership right when they canceled in-person instructions for the remainder of the Spring

Semester 2020.

       61.     Plaintiff and the Class Members were damaged by Defendants’ interference as they

paid for educational, experience, and services for the entirety of the Spring Semester 2020 which

were not provided.

       62.     Plaintiff and the Class Members are entitled to a pro-rata share of the tuition and

fees they paid for but were not provided resulting from Defendants’ interference.



                               THIRD CAUSE OF ACTION
                       COMMON LAW UNJUST ENRICHMENT
              (On Behalf of Plaintiff and All Class Members in the Alternative)

       63.     Plaintiff, on behalf of herself and other members of the class, brings a common law

claim for unjust enrichment.



                                                8
             Case 1:20-cv-01539 Document 1 Filed 06/11/20 Page 9 of 14



       64.     Plaintiff and Class Members conferred financial benefits and paid substantial

tuition and fees to Defendants for educational and related services for the Spring Semester 2020.

As bargained for these tuition and fee payments were intended to cover in-person education

throughout the entire Spring Semester 2020 of January through May 2020.

       65.     Defendants accepted the obligation to provide such services when they accepted

payment.

       66.     Defendants retained these payments, despite Defendants’ failing to provide the

bargained for educational, experiences, and services for which the tuition and fees were collected

to cover. Defendants should be required to return a pro-rate share of any Spring Semester 2020

tuition and fees, of which services were not provided as bargained for, since Georgetown

University shut down on or around March 11, 2020.

       67.     Under common law principles of unjust enrichment, it is inequitable for Defendants

to retain the benefits conferred by Plaintiff’s and Class Members’ overpayments.

       68.     Plaintiff and Class Members seek disgorgement of all profits resulting from such

overpayments and establishment of a constructive trust from which Plaintiff and Class Members

may seek restitution.

                                 FOURTH CAUSE OF ACTION
                    UNLAWFUL AND DECEPTIVE TRADE PRACTICES
                                 IN VIOLATION OF THE CPPA
                        (On Behalf of Plaintiff, All Class Members, and
                   on behalf of the General Public of the District of Columbia)

       69.     Plaintiff, on behalf of himself, other Class Members, and the general public of the

 District of Columbia, files this action pursuant to D.C. Code § 28-3905(k).

       70.     When the CPPA was enacted in 1976, it gave the Department of Consumer and

 Regulatory Affairs (“DCRA”) the role of “principal consumer protection agency of the District of




                                                  9
            Case 1:20-cv-01539 Document 1 Filed 06/11/20 Page 10 of 14



Columbia government.” Section 28-3902(a). The statute contemplated that DCRA would have broad

authority to investigate unlawful trade practices and adjudicate consumer complaints.

      71.      However, beginning in 1994, because of budget shortfalls, the City Council indefinitely

suspended the DCRA’s enforcement authority. In April 1999, the Antitrust, Trade Regulation and

Consumer Affair Section of the D.C. Bar published a report that recommended changes in the

consumer protection enforcement mechanism.

      72.      That report cited “critical shortfalls” in the District’s consumer protection system and

noted that “[s]uspension of DCRA’s authority removed the primary mechanism for halting unlawful

trade practices, and prohibited D.C’s consumer protection agency from enforcing the law,” and that

“public interest organizations, and the bar do not have an enumerated authority to halt illegal practices

through injunctive relief and disgorgement of ill-gotten gain in the public interest.” The report

recommended that public interest organizations and the private bar “be statutorily enabled to seek

injunctive relief and disgorgement of illegal proceeds.”

      73.      Following the issuance of the Bar Report, the City Council amended the CPPA in late

2000 (effective 2001). The changes included permitting a “person” (as opposed to a “consumer”) to

bring a case in court and eliminating the requirement that such a lawsuit be filed by someone who

“suffers any damage as a result of the use or employment by any person of a trade practice in violation

of a law of the District of Columbia within the jurisdiction of the Department.” The District’s 2000

budget act continued “defunding” DCRA consumer protection, demonstrating intent to place

enforcement in private hands. 76. On January 25, 2013, the D.C. Council enacted the Consumer

Protection Amendment Act of 2011, which became effective on April 23, 2013. Among other things,

the amendments added provisions allowing “testers” to bring claims on behalf of the general public.

The amendments also added a provision specifying that the CPPA establishes an enforceable right to

truthful information from merchants.

      74.      Plaintiff, on behalf of himself, other Class Members, and the general public of the

                                                  10
             Case 1:20-cv-01539 Document 1 Filed 06/11/20 Page 11 of 14



 District of Columbia, files this action pursuant to D.C. Code § 28-3905(k) for Defendants’ unfair and

 deceptive practices.

       75.     Defendants’ online education, paid for by Plaintiff and Class Members, contradicted

 representation made about their educational services, including that Plaintiff and the Class Members

 would receive in-person educational services, experiences, and opportunities, constituting an unfair

 and deceptive trade practice pursuant to DC Code § 28-3904 in that Defendant:

                a. Represented that goods or services have characteristics, uses, and
                   benefits that they do not have;

                b. Represented that its services are of a particular standard, quality, and
                   style when, in fact, they are of another;
                c. Misrepresented as to a material fact that has a tendency to mislead;

                d. Failed to state a material fact that tended to mislead;

                e. Used innuendo or ambiguity as to a material fact, which has a tendency
                   to mislead;
                f. Made unconscionable terms or provisions of a sale as demonstrated by,
                   among other factors, the gross disparity between the price of the
                   services and the value of the services measured by the price at which
                   similar services are readily obtainable in transactions by like buyers;
                g. Otherwise misleads.

       76.     The above material misrepresentations and omissions affect the general public’s

ability to comparison shop for higher education programs by materially misleading about the

contents and quality of the educational services, experiences, and opportunities offered at

American University.

       77.     Defendants’ cancellation of in-person education and complete transition to online-

only education, was in direct contradiction to the representations made in Defendants’ marketing,

advertisements, and other public representations. Defendants’ misrepresentations and omissions

regarding the availability of in-person educational services is an unfair and deceptive trade practice

pursuant to D.C. Code § 28-3904.



                                                 11
             Case 1:20-cv-01539 Document 1 Filed 06/11/20 Page 12 of 14



       78.     Defendants’ misrepresentations and omissions regarding the nature of their

educational services constitute an unfair trade practice. This is so because Defendants’ marketing

(1) offends public policy, and (2) is immoral, unethical, oppressive, and unscrupulous.

       79.     Defendants’ misrepresentations and omissions are also unfair in that they resulted

in economic harm of a nature that could not have been reasonably avoided by consumers such as

Plaintiff and Class Members.

       80.     As a result of these material misrepresentations, Plaintiff suffered financial loss in

that he would not have paid the tuition and fees for the Spring 2020 Semester or would have paid

a much lower amount in tuition.

       81.     D.C. Code § 28-3901(c) establishes an enforceable right to truthful information

from merchants about consumer goods and services that are or would be purchased, leased, or

received in the District of Columbia.

       82.     As a result of Defendants’ unfair and deceptive trade practices detailed herein,

Plaintiff and consumers in the District of Columbia were deprived of truthful information

regarding American University’s educational services, experiences, and opportunities offered.

       83.     Plaintiff and the Class Members seek actual damages, statutory damages, punitive

damages, injunctive relief, and reasonable attorney’s fees for himself and Class Members.



                                   DEMANDS FOR RELIEF

       84.     Plaintiff demands a trial by jury on all issues.



 WHEREFORE, Plaintiff, on behalf of herself and the Class, pray for judgment as follows:

       (a)     Declaring this action to be a proper class action and certifying



                                                 12
           Case 1:20-cv-01539 Document 1 Filed 06/11/20 Page 13 of 14



             Plaintiff as the representative of the Class under FRCP 23;

     (b)     Awarding monetary damages, including damages;

     (c)     Awarding punitive and treble damages;

     (d)     Awarding Plaintiff and Class Members their costs and expenses incurred in this

             action, including a reasonable allowance of attorney’s fees for Plaintiff’s

             attorneys and experts, and reimbursement of Plaintiff’s expenses; and

     (f)     Granting such other and further relief as the Court may deem just and proper.



Dated: June 11, 2020
                                                   Respectfully submitted,



                                                   /s/ Jonathan B. Nace
                                                   Jonathan B. Nace, Esq., #985718
                                                   Nidel & Nace, PLLC
                                                   2201 Wisconsin Ave., NW
                                                   Suite 200
                                                   Washington, DC 20007
                                                   202-780-5153
                                                   jon@nidellaw.com

                                                   THE SULTZER LAW GROUP, P.C.
                                                   Jason P. Sultzer, Esq.
                                                   Adam Gonnelli, Esq.
                                                   Jeremy Francis, Esq.
                                                   sultzerj@thesultzerlawgroup.com
                                                   85 Civic Center Plaza, Suite 104
                                                   Poughkeepsie, New York 12601
                                                   Telephone: (854) 705-9460
                                                   (To be admitted Pro Hac Vice)

                                                   &

                                                   LEEDS BROWN LAW, P.C.
                                                   Jeffrey K. Brown, Esq.
                                                   Michael A. Tompkins, Esq.
                                                   Brett R. Cohen, Esq.


                                              13
Case 1:20-cv-01539 Document 1 Filed 06/11/20 Page 14 of 14



                                 One Old Country Road, Suite 347
                                 Carle Place, NY 11514
                                 (516) 873-9550
                                 jbrownl@leedsbrownlaw.com
                                 mtompkins@leedsbrownlaw.com
                                 bcohen@leedsbrownlaw.com
                                 (To be admitted Pro Hac Vice)


                                 Counsel for Plaintiff and the Putative Class




                            14
